Title: From Thomas Jefferson to Daniel Brent, 1 August 1802
From: Jefferson, Thomas
To: Brent, Daniel


          
            Monticello Aug 1. 1802.
          
          Th: Jefferson returns the inclosed commission, with his signature, to the Secretary of state’s office. he presumes it is to be delivered to mr Gallatin. a commission is wanting for John Selman of the North Western territory, as Commissioner on the subject of Symmes’s lands in the room of Goforth resigned.—he begs leave to observe too that mr Scott’s commission as Marshal of Virginia, signed July 8. but dated July 1. had not been received by him on the 26th. of July and that the business of the office is at a stand
        